* Motion for rehearing denied, without costs, on September 9, 1947.
This is an action to review an order of the Industrial Commission ordering the plaintiff, T. J. Moss Tie Company, to pay to the defendant Fannie Mae Hackard certain benefits under sec. 102.47, Stats., as a result of the death of Joseph Schofield.
Schofield, a married man, lived with Ruby Ragland, an unmarried woman.  Her minor child, Fannie, had been living with them for a short time prior to an injury which Schofield suffered and for which he was awarded compensation for permanent disability under ch. 102, Stats.  Thereafter, he died as the result of another accident, leaving a balance of unpaid compensation due him.  The Industrial Commission found that Fannie was a member of Schofield's family, wholly dependent upon him for support, and was entitled under sec.102.47, Stats., to the unpaid compensation. *Page 58 
The circuit court set aside the commission's order on the ground that Fannie was not a member of Schofield's family. The commission appeals.
The sole question is whether Fannie Mae Hackard was a dependent of Schofield under the law providing for payment of workmen's compensation benefits.  Sec. 102.51
(2), Stats., as effective at the time of Schofield's death and which remains unchanged, provides:
"Who are not.  (a) No person shall be considered a dependent unless a member of the family or a spouse, or a divorced spouse who has not remarried, or lineal descendant or ancestor, or brother or sister of the deceased employee."
We have said that blood relationship is not necessary to establish membership in a family under the statute.  Duluth-SuperiorMilling Co. v. Industrial Comm. (1937) 226 Wis. 187,275. N.W. 515, 276 N.W. 300.  However, we also said in Armstrong v. Industrial Comm. (1915) 161 Wis. 530,154 N.W. 844, and Hall v. Industrial Comm. (1917)165 Wis. 364, 162 N.W. 312, that such a family relationship implies a legitimate tie and is not created by a man and woman living together not bound by ties of marriage.
Other courts called upon to decide the question hold that a child occupying the status of Fannie is entitled to death benefits under statutes comparable to ours. 154 A.L.R. 698.  Their reasoning is well stated in the concurring opinion of Justice OLNEY in Moore Shipbuilding Corp. v. Industrial Acc. Comm. (1921) 185 Cal. 200, 196 P. 257, 13 A.L.R. 676, 20 N.C.C.A. 676, in which he said that if an unmarried man chose to treat such a child as his own, the fact that the relationship originated in unlawful cohabitation with its mother should not deprive it of the status that it would otherwise enjoy. *Page 59 
We are of another view.  If the family relationship contemplated by the statute must consist of legitimate ties, Fannie cannot be considered a member of Schofield's family.  Her presence in Schofield's household depended upon the presence of her mother.  The tie that brought her into the household and kept her there was the illegitimate tie between her mother and Schofield.
The duty of supporting Fannie is imposed upon her mother. Any payment of benefits in favor of Fannie inures to the benefit of her mother just as surely as though the mother herself received it as a dependent member of Schofield's family.  This demonstrates the derivative character of Fannie's relationship to Schofield.  In addition, it requires that if, because of her illicit relationship to Schofield, the mother is not permitted to directly receive benefits as a member of his family, she should not be permitted to receive them indirectly by being relieved the burden of supporting her child.
By the Court. — Judgment affirmed.
FRITZ, J., dissents.
The following memorandum was filed.  September 9, 1947: